In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00195-CR

CHARLES CODY LYON, Appellant              §    On Appeal from the 415th District
                                               Court
                                          §
                                               of Parker County (CR13-0619)
V.                                        §
                                               December 27, 2018
                                          §
                                               Opinion by Rebecca Simmons
                                          §
THE STATE OF TEXAS                             (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s judgment to that

of second-degree-felony theft of property with an aggregated value between $100,000

and $200,000 and we remand the case to the trial court for a new punishment trial.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Rebecca Simmons________________
                                         Justice Rebecca Simmons